Title: To Alexander Hamilton from Charles Cotesworth Pinckney, 24 December 1801
From: Pinckney, Charles Cotesworth
To: Hamilton, Alexander



Charleston [South Carolina] Decr. 24th. 1801.

It was not, my dear friend, till my return from attending the sessions of our State Legislature at Columbia, that I was fully apprized of your irreparable loss. I am much afflicted at the event, and most sincerely condole with Mrs. Hamilton & yourself on a misfortune which only religion & time can alleviate. It is however a consolation to reflect (if so great a loss can admitt of any immediate consolation) that on the fatal field there was a heroism and generosity displayed in the conduct of your Son, which manifests his honour & worth; & excites, admidst the sorrow which must attend his death, an elevation of sentiment which gives a dignity to grief. Sacred be your sorrows. The tears of friendship will flow with your own; & happy shall I be to hear that you have regained that composure of mind so essential to the tranquility of Mrs. Hamilton, and so anxiously desired by all your friends. With unalterable & affectionate esteem I ever am
Your sincere friend

Charles Cotesworth Pinckney
Honble Major Genl: Hamilton.
